Citation Nr: 1454550	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-47 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, including residuals of compressed vertebrae.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2008 rating decision, by the Houston, Texas, Regional Office (RO), which granted service connection for hypertension and assigned a 10 percent disability rating, effective December 26, 2007; however, that rating action denied the claim for service connection for compressed vertebrae.  The Veteran perfected a timely appeal of the rating assigned for the hypertension and the denial of service connection for the back disorder.  

On September 11, 2014, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of the hearing is of record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issue of entitlement to service connection for a back disorder, including residuals of compressed vertebrae, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's service-connected hypertension requires medication for control, but is not manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2008 and April 2008 from the RO to the Veteran that were issued prior to the RO decision in September 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA provided the Veteran the opportunity to have a hearing.  The Veteran testified before the undersigned Veterans Law Judge in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge explained the evidence necessary to establish his claims, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) extant at the time of the hearing.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The service treatment records (STRs) reflect that the Veteran was seen for complaints of back pain in July 1991; at that time, his blood pressure reading was 165/98.  Among the records is a health risk appraisal profile, dated in June 1993, which indicates that the Veteran had a blood pressure reading of 156/113; the assessment was elevated blood pressure.  During a clinical visit in October 1993, the Veteran's blood pressure reading was recorded as 175/92.  

The Veteran's application for service connection for hypertension (VA Form 21-526) was received in December 2007.  Submitted in support of the Veteran's claim were VA progress notes dated in December 2007.  These records indicate that the Veteran was seen on December 26, 2007 for initial visit to establish care; it was noted that he was being followed for his hypertension.  The examiner also noted that the Veteran had difficulty controlling his blood pressure initially; however, it was now controlled with 6 medications.  At the time of the evaluation, his blood pressure reading was 148/90.  

Also submitted in support of the Veteran's claim were treatment reports from Dr. Avanindra Jain, dated from March 2001 to June 2007, reflecting treatment for hypertension; these records reflect blood pressure readings ranging from 118/80 to 228/150.  A treatment report, dated in March 2001, indicates that the Veteran was seen for new patient evaluation with a few months history of severe hypertension; it was noted that he was started on Metoprolol, which did not change his blood pressure but made him feel weak, tired and fatigued.  On examination, his blood pressure reading was initially 228/150; a repeat blood pressure was 220/140.  The assessment was severe hypertension; the examiner reported that the Veteran would be started on Accupril and Covera in an attempt to reduce his blood pressure.   During a follow up evaluation in March 2005, it was noted that the Veteran had been doing much better on medication; he had no cardiovascular symptoms and was feeling well.  On examination, his blood pressure reading was 118/80.  The impression was patient with hypertension, who on medication is doing well with no further problems.  In March 2006, blood pressure reading was 160/100.  In October 2006, the Veteran's blood pressure reading was 160/104.  When seen for a follow up evaluation in June 2007, the examiner noted that despite taking multiple medications, the Veteran's blood pressure remained elevated; his blood reading was 170/110.  

Received in March 2008 were VA progress notes dated from December 2007 to February 2008.  These records show that the Veteran received follow up evaluation for a psychiatric disorder.  These records also indicate that the Veteran was being treated for his hypertension; he was taking several medications for his hypertension, including Lisinopril, Metoprolol, and Verapamil.  A PT note dated in December 2007 reflects a blood pressure reading of 148/90; a repeat blood pressure reading was 130/79.  The Veteran was seen for a blood pressure check in January 2008; at that time, his blood pressure reading was 142/82 in the right arm and 122/81 in the left arm.  

Received in April 2008 was a hospital report, indicating that the Veteran was seen for a regular doctor's appointment at Bendera clinic for evaluation on January 5, 2001; at that time, his blood pressure reading was 144/147.  The Veteran was sent to the emergency department for evaluation.  It was noted that the Veteran was reexamined and started on Metoprolol intravenously, and was given several doses subsequently.  He remained hemodynamically stable and was asymptomatic.  It was decided that the Veteran would be treated through outpatient management.  The diagnostic impression was hypertensive urgency.  


Received in April 2011 were VA progress notes dated from April 2008 through December 2010.  These records reflect treatment primarily for a psychiatric disorder.  The records also show that the Veteran continued to receive treatment for his hypertension.  A VA progress note, dated in May 2009, indicates that the Veteran's hypertension was controlled; blood pressure readings at that time ranged from 125/69 to 128/75.  

On the occasion of another VA examination in January 2014, the Veteran indicated that he was currently taking medications as prescribed without side effects; reports blood pressure readings in the range of 160s/90s.  He is currently taking Metoprolol, Lisinopril, HCTZ, and Aspirin.  Current blood pressure readings were 182/106, 190/100, and 190/108.  The pertinent diagnosis was hypertension.  The examiner noted that the Veteran's hypertension does not impact his ability to work.  

At his personal hearing in September 2014, the Veteran reported that he suffered an injury to his back as a result of a motor vehicle accident in service.  The Veteran stated that the were in a convoy and the truck that we were in, the Humvee that we were in was pulling a trailer; he noted that a car that was coming on the autobahn hit the back of the trailer, the trailer severed the trailer hitch, came around to the side of the Humvee, and hit the side of the Humvee causing it to flip over.  The Veteran stated that they were unable to get out of the Humvee; they actually had to cut off their seatbelts in order to get out of the car.  Once we got out of the seatbelts, the driver of the Humvee was in, he was in shock.  He was also in shock over the accident.  The Veteran related that they were taken to Ramstein Air Force Base where they were treated for their injuries; they were subsequently released to their company.  After the accident, he was placed on profile for approximately six to seven months.  And then it started easing up a little to where I was able to do more stuff, but still with pain.  The Veteran testified that he is currently taking at least 4 different medications for his hypertension; and, yet, his blood pressure readings remain high with diastolic pressures of 118 and 120.  The Veteran maintained that while the doctors have changed his medication to help control his hypertension, his condition has gotten worse; he currently suffers from several residuals, including leg crampings and decreased vision; he also reported nervousness and trembling and shaking hands.  The Veteran indicated that he takes blood pressure medications every day and he monitors his blood pressure twice a day.  The Veteran stated that although he is currently taking medications for his hypertension, he experiences residuals symptoms associated with high blood pressure.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran has been in receipt of a 10 percent evaluation under Diagnostic Code (DC) 7101 for service-connected hypertension, effective from the date of his application for compensation on December 26, 2007.  Under DC 7101, a 10 percent evaluation is warranted where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent evaluation will be assigned.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  

After careful review of all the evidence of record, to include VA examinations and outpatient treatment records, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected hypertension.  While the Veteran's hypertension requires medication for control, at no time during the claim period has the Veteran's diastolic pressure readings been predominantly 110 or more with definite symptoms, nor have his systolic pressure readings been predominantly 200 or more.  The Veteran's systolic pressure during the pendency of this appeal has been recorded between 116 and 148; the evidence clearly demonstrates that the Veteran's systolic pressures were not predominately 200 or more during the pendency of this appeal.  The hospital report in January 2001 reported a blood pressure reading of 237/164, and a private treatment report in March 2001 reported a blood pressure reading of 228/150, however, following prescribed medications, the blood pressure readings were reduced substantially and have not approached those levels during the claim period.  

The Veteran has testified that he takes up to 4 medication for hypertension and that he monitors his own blood pressure readings, with diastolic readings of 118 and 120.  The Veteran has not submitted a log of his blood pressure readings to support this claim.  Even if he has accurately measured diastolic readings in that range, these have not been repeated in a clinical setting and do not establish diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The Board finds that the overall evidence of record does not support the assignment of a higher evaluation for hypertension under DC 7101.  Accordingly, the Board finds that an evaluation in excess of 10 percent for hypertension is not warranted.  

The Board also finds that no other potentially applicable Diagnostic Code affords the Veteran a higher evaluation for hypertension.  The evidence does not show that the Veteran has been diagnosed with an aneurysm; thus, he is not entitled to a rating in excess of 10 percent under DCs 7110, 7111 or 7112.  As there is no evidence of arteriovenous fistula or arteriosclerosis obliterans, the Veteran is also not entitled to an increased rating under DCs 7113 and 7114.  Similarly, there is no evidence of thrombo-angiitis obliterans (Buerger's disease), Raynaud's syndrome, or angioneurotic edema under DCs 7115, 7117 and 7118. DCs 7119, 7120, and 7121 are also inapplicable, as there is no diagnosed erythromelalgia, varicose veins or post-phlebetic syndrome.  Finally, the medical evidence has not shown cold injury residuals or soft tissue sarcoma that may result in increased ratings under DCs 7122 and 7123.  

The Board finds that the Veteran's service-connected hypertension does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b) (1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b) (1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to his hypertension is adequately contemplated by the rating schedule.  The rating criteria for the service-connected hypertension (DC 7101) reasonably describe the Veteran's disability - which is objectively confirmed by blood pressure readings.  Additionally, the Board notes that the pertinent rating criteria provide for a greater evaluation for more severe symptoms or higher readings.  Thus, referral for the assignment of an extraschedular rating is not warranted.  

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no provision upon which to assign a higher evaluation for hypertension.  Thus, the preponderance of the evidence is against the veteran's increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.  


REMAND

Under VA's duty to assist, VA is obliged to perform a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further assistance to the veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

STRs indicate that the Veteran was seen on July 16, 1991 with complaints of back pain; it was noted that he was involved in a motor vehicle accident the day before; the assessment was musculoskeletal back pain, status post motor vehicle accident.  On July 17, 1991, the Veteran continued to complain of back pain; he reported that his Humvee was hit from behind and caused the car to spin around.  The Veteran was next seen on July 19, 1991 with complaints of low back pain for the past 4 days; it was noted that the Veteran was involved in a motor vehicle accident during which he was rear-ended and now complained of pain.  The assessment was mild low back strain.  On July 29, 1991, the Veteran complained of low back pain for the past 2 weeks; it was noted that x-rays of the back was normal but back pain persisted.  The assessment was slowly resolving lumbar strain.  The Veteran received physical therapy and was placed on profile until September 30, 1991.  

The Veteran was afforded examination in July 2008.  At that time, the Veteran indicated that he was in a motor vehicle accident while on active duty in July 1991with injuries diagnosed as low back and lumbar strain.  The Veteran maintained that his current back disability is a result of that accident.  The Veteran related that, while on a military convoy on the Autobahn in Germany in July 1991, they were in a Humvee towing a trailer when they were struck from behind by a civilian vehicle which hit the trailer, sheared the trailer off the trailer hitch; the trailer hit the driver's side of the Humvee and flipped the trailer and the Humvee to the right.  The Veteran reported that he and the other occupants of the Humvee were transported to Rhein-Mein Air Force Base Hospital where they were observed overnight for their conditions; they were released to go back to their filed exercises the following day.  The Veteran noted that they were subsequently sent back to the Air Force base hospital for further medical care.  The Veteran stated that he has had no diagnostic studies done, no chiropractic treatment, no physical therapy and no massage therapy.  He stated that he takes over-the-counter medications for chronic back pain.  The Veteran stated that any lifting whatsoever aggravates this chronic back pain; he stated that he has been told that he has a compressed vertebrae fracture.  Following a physical examination, the examiner reported a diagnosis of chronic thoracolumbar strain.  With respect to the question of whether it is at least as likely as not that any currently diagnosed lumbar spine disability is related to the disability from active duty motor vehicle accident, the examiner stated "I cannot resolve this issue to mere speculation."  He noted that the Veteran had 17 years of silent history of any back condition from the injury in 1991 until the present day.  

A mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 , 290 (2010) (noting that before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  In this case, while the VA examiner noted that the Veteran was involved in a motor vehicle accident in July 1991, he did not take into account the Veteran's contention that, after the incident, he continued to experience low back pain until the present; he simply noted that the Veteran had not received treatment since 1991.  Further, the examiner did not provide an explanation for why he could not resolve the issue of the etiology of the Veteran's diagnosed back disorder without resorting to speculation.  He did not identify what additional evidentiary development might have led to a non-speculative opinion, or offer any other rationale for his inability to provide a nexus opinion; nor did he identify any further relevant information that should be obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  

The Board thus finds that the July 2008 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  On remand, the Veteran should be provided another VA examination to determine the nature and etiology of any current back disorder, taking into account all the pertinent evidence, including the Veteran's lay statements as to continuity of symptoms since service.  

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the names and addresses of all medical care providers who treated the Veteran for his claimed back disorder, especially in the years immediately after his military service.  After securing the necessary release(s), the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran should be given opportunity to obtain the records.  

2.  Thereafter, the AOJ should arrange for the Veteran to undergo a VA examination so as to ascertain the nature and etiology of his back disorder.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  A discussion of the Veteran's medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all disorders of the low back.  For each disorder, the examiner must provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder found on examination is attributable to military service, to include the in-service automobile accident in July 1991.  In doing so, the examiner must consider the Veteran's statements, as well as the lay statements in support of the Veteran's claim, regarding the onset and continuity of his symptomatology.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity should be set forth in detail.  

All opinions should be explained in the context of the record.  If the examiner determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of disease or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


